769 N.W.2d 710 (2009)
SCHAFER CONSTRUCTION, INC., Plaintiff/Counter-Defendant-Appellee, and
Standard Electric Company, Intervening Plaintiff-Appellee,
v.
RBBC INVESTMENTS, LLC, a/k/a RBBC Enterprises, LLC, Defendant/Cross-Defendant,
BM Investments, LLC, Defendant/Counter-Plaintiff/Cross-Defendant,
Hamilton Family Limited Partnership, Defendant-Appellant,
Dexterity Construction Company, Inc. and Premier Title, Inc., Defendants,
MJR Mechanical, Inc. and Design Comfort Company, Inc., Defendants/Counter-Plaintiffs/Cross-Plaintiffs-Appellees, and
S & G Erectors, Inc. and Poured Bricked Walls, Inc., Defendants/Counter-Plaintiffs/Cross-Plaintiffs.
Docket No. 138641. COA No. 279910.
Supreme Court of Michigan.
August 6, 2009.

Order
On order of the Court, the application for leave to appeal the March 3, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.